Title: James Madison to Thomas Jefferson Randolph, 9 January 1829
From: Madison, James
To: Randolph, Thomas Jefferson


                        
                            
                                
                            
                            
                                
                                    
                                
                                Jany 9. 1829
                            
                        
                        Will Mr. R. oblige J.M. by turning to the correspondence of Mr. Jefferson with Mr. Pendleton & als Col. John
                            Taylor & telling me whether any thing & what appears to have passed between them, having relation to the
                            publication of Mr. Pendleton in Octr. 1801. subscribed "The danger not over"
                        
                            
                                
                            
                        
                    